DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 thru 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record(s) (closest prior art, Mohan et al., US 8,169,179 B2) fails to teach the plurality of solid-state converter switches comprise at least one 2-level converter including: a positive direct current input line and a negative direct current input line coupled to the plurality of converter inputs,
a primary phase high transistor including one of a primary phase high drain and a primary phase high collector connected to the positive direct current input line, the primary phase high transistor including one of a primary phase high gate and a primary phase high base, the primary phase high transistor including one of a primary phase high source and a primary phase high emitter connected to a primary phase output line,
a primary phase low transistor including one of a primary phase low drain and a primary phase low collector connected to the one of the primary phase high source and the primary phase high emitter and the primary phase output line, the primary phase low transistor including one of a primary phase low gate and a primary phase low base, the primary phase low transistor including one of a primary phase low source and a primary phase low emitter connected to the negative direct current input line,
a secondary phase high transistor including one of a secondary phase high drain and a secondary phase high collector connected to the positive direct current input line, the secondary phase high transistor including one of a secondary phase high gate and a secondary phase high base, the secondary phase high transistor including one of a secondary phase high source and a secondary high emitter connected to a secondary phase output line,
a secondary phase low transistor including one of a secondary phase low drain and a secondary phase low collector connected to the secondary phase high source and the secondary phase output line, the secondary phase low transistor including one of a secondary phase low gate and a secondary phase low base, the secondary phase low transistor including one of a secondary phase low source and a secondary phase low emitter connected to the negative direct current input line;
a tertiary phase high transistor including one of a tertiary phase high drain and a tertiary phase high collector connected to the positive direct current input line, the tertiary phase high transistor including one of a tertiary phase high gate and a tertiary phase high base, the tertiary phase high transistor including one of a tertiary phase high source and a tertiary phase high emitter connected to a tertiary phase output line, and
a tertiary phase low transistor including one of a tertiary phase low drain and a tertiary phase low collector connected to the tertiary phase high source and the tertiary phase output line, the tertiary phase low transistor including one of a tertiary phase low gate and a tertiary phase low base, the tertiary phase low transistor and in combination with the other limitations of the base claim.
As to claim 5, the prior art of record(s) (closest prior art, Mohan et al., US 8,169,179 B2) fails to teach an output stage including a plurality of bi-directional solid-state switches configured to switch a corresponding one of the output lines from one of the first power converter and the second power converter to a primary phase final output line and a secondary phase final output line and a tertiary phase final output line to provide an AC power including the three AC phases to the electric motor and in combination with the other limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 12/23/2021, with respect to claims 1-4 and 16-18 have been fully considered and are persuasive for the following reasons:  Based on applicant’s arguments in said remarks, Examiner interpreting applicant’s 2 level converter 82 and 84 (figs.4A, 4B) being incorporated into the multilevel power converter 80/280 (figs. 5A or 5B) including the plurality of solid-state converter switches 227 (of 3 level converter output stage 200, fig. 5A) comprise at least one 2-level converter 82, 84 (figs.4A, 4B), to form claim 1 limitations as a whole. Objections to drawings and 35 § USC 112 rejection is withdrawn with respect to claims 1-4 & 16-18 based on applicant’s arguments in said remarks.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	01/27/2022